Citation Nr: 0630281	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-07 238 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nasal condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran seeks service connection for a nasal condition.

The veteran's service medical records show that on his May 
1975 enlistment medical examination, no nasal conditions were 
reported or noted.  A November 1975 medical report stated 
that the veteran had a septal dislocation to the left and 
needed nasoseptal repair.  A February 1976 medical report 
noted that the veteran had a history of a fractured nose and 
a visible deformity of his nasal bone.  The report stated 
that the veteran needed rhinoplasty.  A May 1976 medical 
report stated that the veteran had a nasal deformity with 
tenderness, no septal hematoma, and slight bleeding from the 
base of the left nostril.  On x-ray examination, a fracture 
of the nasal bone was noted.  A second May 1976 medical 
report stated that the veteran had an old nasal fracture with 
a depressed left nasal bone.  The provisional diagnosis was 
old nasal fracture.  A June 1976 medical report gave an 
impression of a depressed left nasal fracture with a left 
airway obstruction.  The report noted that the veteran needed 
septorhinoplasty.

A September 1976 medical record stated that the veteran 
sustained a nasal fracture a year prior and since that time 
had had an obvious airway obstruction and nasal deformity and 
that he was then scheduled for a septorhinoplasty.  On 
physical examination, the report noted a depressed nasal bone 
along the dorsal hump with the septum buckled to the left and 
an obvious airway obstruction.  The report stated that the 
veteran was taken to the operating room where a 
septorhinoplasty was performed.  The final diagnosis was 
septal deformity with airway obstruction.

A January 1977 medical report stated that the veteran had had 
a septorhinoplasty six months prior, that his airway was then 
good, but that his nose had partially drifted back to partial 
external deviation to the right, though nowhere near as much 
as before.  The report recommended revision rhinoplasty to 
correct the deformity.  A May 1977 operation report stated 
that a modified rhinoplasty was performed on the veteran in 
April 1977.  The preoperative diagnosis was external nasal 
deformity, secondary to trauma.  A May 1977 clinical record 
coversheet gave a diagnosis of deviated nasal septum and the 
operative report noted external nasal deformity, secondary to 
trauma.  The veteran's February 1978 separation medical 
examination, noted that the veteran had fractured his nose 3 
times.  The diagnosis was nasal congestion after repeated 
nose fracture.

The record shows that the veteran received a diagnosis of 
deviated septum in an April 2002 private medical report.  
There is no medical evidence of record that addresses the 
etiology of the veteran's diagnosed deviated septum. The 
veteran asserts trauma to the nose in service as the source 
of his current nasal disability.

In addition, the veteran stated in the October 2002 notice of 
disagreement that he had been referred to an 
otolaryngologist.  There is no indication in the record that 
VA has attempted to obtain evidence from this source.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional evidence in 
support of his claim, to include 
medical records possessed by the above 
referenced otolaryngologist.  Based on 
his response, the RO must attempt to 
procure all records not previously 
obtained.  All attempts to secure this 
evidence must be documented in the 
claims file.

3.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any nasal condition found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
nasal condition found is at least as 
likely as not related to the findings 
noted in service.  If such a 
determination cannot be made, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



